UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-9900 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 86-0602478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10188 Telesis Court, Suite 222 San Diego, CA 92121 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(858) 882-9500 233 Wilshire Boulevard, Suite 310 Santa Monica, CA 90401 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of November 4, 2010 there were issued and outstanding 3,903,050 shares of common stock listed on the NYSE Amex, par value $0.0001 per share (“Listed Common Stock”); 100 shares of Class B Common Stock, par value $0.0001 per share; and1,159,908 shares of Senior Common Stock, par value $0.0001 per share. PACIFIC OFFICE PROPERTIES TRUST, INC. TABLE OF CONTENTS FORM 10-Q PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II – OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. (Removed and Reserved) 51 Item 5. Other Information 51 Item 6. Exhibits 52 Certification of the Chief Executive Officer Certification of the Chief Financial Officer Certification of the Chief Executive Officer Certification of the Chief Financial Officer i PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). Pacific Office Properties Trust, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share data) (unaudited) September 30, 2010 December 31, 2009 ASSETS Investments in real estate, net $ $ Cash and cash equivalents Restricted cash Rents and other receivables, net Intangible assets, net Acquired above-market leases, net Other assets, net Goodwill Investments in unconsolidated joint ventures Total assets $ $ LIABILITIES AND EQUITY Mortgage and other loans, net $ $ Unsecured notes payable to related parties Accounts payable and other liabilities Acquired below-market leases, net Total liabilities Commitments and contingencies Equity: Preferred Stock, $0.0001 par value, 100,000,000 shares authorized, one share of Proportionate Voting Preferred Stock issued and outstanding at September 30, 2010 and December 31, 2009 - - Senior Common Stock, $0.0001 par value (liquidation preference $10 per share, $6,633 and $0, respectively) 40,000,000 shares authorized, 663,394 shares issued and outstanding at September 30, 2010; 0 shares authorized, issued and outstanding at December 31, 2009 - Listed Common Stock, $0.0001 par value, 599,999,900 shares authorized, 3,903,050 shares issued and outstanding at September 30, 2010; 239,999,900 shares authorized, 3,850,420 shares issued and outstanding at December 31, 2009 Class B Common Stock, $0.0001 par value, 100 shares authorized, issued and outstanding at September 30, 2010 and December 31, 2009 - - Additional paid-in capital - - Cumulative deficit ) ) Total stockholders' equity (deficit) ) ) Non-controlling interests: Preferred unitholders in the Operating Partnership Common unitholders in the Operating Partnership Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share data) (unaudited) For the three months ended September 30, Revenue: Rental $ $ Tenant reimbursements Parking Other 91 83 Total revenue Expenses: Rental property operating General and administrative Depreciation and amortization Interest Loss on extinguishment of debt - Acquisition costs - Total expenses Loss before equity in net earnings of unconsolidated joint ventures and non-operating income ) ) Equity in net earnings of unconsolidated joint ventures Non-operating income - 2 Net loss ) ) Net (income) loss attributable to non-controlling interests: Preferred unitholders in the Operating Partnership ) ) Common unitholders in the Operating Partnership Dividends on Senior Common Stock ) - Net loss attributable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. 2 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share data) (unaudited) For the nine months ended September 30, Revenue: Rental $ $ Tenant reimbursements Parking Other Total revenue Expenses: Rental property operating General and administrative Depreciation and amortization Interest Loss on extinguishment of debt - Acquisition costs - Total expenses Loss before equity in net earnings of unconsolidated joint ventures and non-operating income ) ) Equity in net earnings of unconsolidated joint ventures Non-operating income - 6 Net loss ) ) Net (income) loss attributable to non-controlling interests: Preferred unitholders in the Operating Partnership ) ) Common unitholders in the Operating Partnership Dividends on Senior Common Stock ) - Net loss attributable to common stockholders $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to condensed consolidated financial statements. 3 Pacific Office Properties Trust, Inc. Condensed Consolidated Statements of Cash Flows (in thousands and unaudited) For the nine months ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Deferred rent ) ) Deferred ground rents Interest amortization Share based compensation Loss from extinguishment of debt - Above- and below-market lease amortization, net ) ) Equity in net earnings of unconsolidated joint ventures ) ) Net operating distributions received from unconsolidated joint ventures Bad debt expense Changes in operating assets and liabilities: Restricted cash used for operating activities ) Rents and other receivables ) Other assets ) ) Accounts payable and other liabilities ) Net cash provided by operating activities Investing activities Acquisition and improvement of real estate ) ) Deposit for acquisition of real estate ) - Capital distributions from unconsolidated joint ventures Payment of leasing commissions ) ) Decrease (increase) in restricted cash used for capital expenditures ) Net cash used in investing activities ) ) Financing activities Repayment of mortgage notes payable ) ) Proceeds from mortgage notes payable Repayments of revolving credit facility - ) Borrowings from revolving credit facility Proceeds from sale of Senior Common Stock, net - Deferred financing costs - ) Deferred offering costs ) ) Security deposits ) ) Senior Common Stock dividends ) - Listed Common Stock dividends ) ) Redemption of OP units ) - Distributions to non-controlling interests - Preferred unitholders ) ) Distributions to non-controlling interests - Common unitholders ) ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents ) Balance at beginning of period Balance at end of period $ $ Supplemental cash flow information Interest paid $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities Accrued capital expenditures $ $ Exchange of unsecured notes payable to related parties for Listed Common Stock $ - $ See accompanying notes to condensed consolidated financial statements. 4 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. Organization and Ownership Pacific Office Properties - The terms “Pacific Office Properties,” “us,” “we,” and “our” as used in this Quarterly Report on Form10-Q refer to Pacific Office Properties Trust, Inc. (the “Company”) and its subsidiaries and joint ventures.Through our controlling interest in Pacific Office Properties, L.P. (the “Operating Partnership”), of which we are the sole general partner, and the subsidiaries of the Operating Partnership, we own, acquire and operate primarily institutional-quality office properties principally in selected long- term growth markets in California and Hawaii.We operate as a real estate investment trust (“REIT”) for federal income tax purposes.We are externally advised by Pacific Office Management, Inc., a Delaware corporation (the “Advisor”), an entity owned and controlled by Jay H. Shidler, our Chairman of the Board, and certain related parties of The Shidler Group, which is a business name utilized by a number of affiliates controlled by Jay H. Shidler.The Advisor is responsible for our day-to-day operation and management.See Note 12 for a detailed discussion of the Advisor’s role. Through our Operating Partnership, as of September 30, 2010, we owned eight office properties comprising approximately 2.3 million rentable square feet and interests (ranging from 5% to approximately 32%) in 16 joint venture properties, of which we have managing ownership interests in 15, comprising approximately 2.4 million rentable square feet (the “Property Portfolio”).As of September 30, 2010, our Property Portfolio included office buildings in Honolulu, San Diego, Orange County, certain submarkets of Los Angeles and Phoenix.Our property statistics as of September 30, 2010, were as follows: Number of Property Properties Buildings Portfolio Sq. Ft. Wholly-owned properties 8 11 Unconsolidated joint venture properties 16 34 Total 24 45 Transactions - On March 19, 2008 (the “Effective Date”), Arizona Land Income Corporation, an Arizona corporation (“AZL”), and POP Venture, LLC, a Delaware limited liability company (“Venture”), consummated the transactions (the “Transactions”) contemplated by a Master Formation and Contribution Agreement, dated as of October 3, 2006, as amended (the “Master Agreement”).As part of the Transactions, AZL merged with and into the Company, its wholly owned subsidiary, with the Company being the surviving corporation. Substantially all of the assets and liabilities of AZL and substantially all of the commercial real estate assets and liabilities of Venture, which included eight office properties and a 7.5% joint venture interest in one office property (the “Contributed Properties”), were contributed to a newly formed Delaware limited partnership, the Operating Partnership, in which the Company became the sole general partner and Venture became a limited partner with corresponding 18.2% and 81.8% common ownership interests, respectively. 2. Summary of Significant Accounting Policies Basis of Presentation - The accompanying unaudited condensed consolidated financial statements and related disclosures included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted in accordance with such rules and regulations.In the opinion of management, the condensed consolidated financial statements include all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the financial information in accordance with GAAP. 5 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The financial statements of the Company for all periods presented herein have not been audited by an independent registered public accounting firm.Further, the interim results of operations for the aforementioned periods are not necessarily indicative of the results of operations that might be expected for a given fiscal year. The accompanying condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Reclassifications - Certain amounts in the condensed consolidated financial statements for prior periods have been reclassified to conform to the current period presentation with no corresponding net effect on the previously reported consolidated results of operations and financial position of the Company.Our consolidated statement of cash flows has been adjusted to separate restricted cash amounts related to operating activities (i.e., tax and insurance reserves) from restricted cash amounts related to investing activities (i.e. capital expenditures). Our consolidated balance sheets have been adjusted to separately present capitalized above-market lease amounts in “Acquired above-market leases, net.” The capitalized above-market lease amounts were previously offset against capitalized below-market lease amounts and included in “Acquired below-market leases, net.” Principles of Consolidation - The accompanying condensed consolidated financial statements include the account balances and transactions of consolidated subsidiaries, which are wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. Investments in Unconsolidated Joint Ventures - Our investments in joint ventures are accounted for under the equity method of accounting because we exercise significant influence over, but do not control, our joint ventures.Our joint venture partners have substantive participating rights, including approval of and participation in setting operating budgets.Accordingly, we have determined that the equity method of accounting is appropriate for our investments in joint ventures. Investments in unconsolidated joint ventures are initially recorded at cost and are subsequently adjusted for our proportionate equity in the net income or net loss of the joint ventures, contributions made to, or distributions received from, the joint ventures and other adjustments.We record distributions of operating profit from our investments in unconsolidated joint ventures as part of cash flows from operating activities and distributions related to a capital transaction, such as a refinancing transaction or sale, as investing activities in the condensed consolidated statements of cash flows.A description of our impairment policy is set forth in this Note 2. The difference between the initial cost of the investment in our joint ventures included in our condensed consolidated balance sheet and the underlying equity in net assets of the respective joint ventures (“JV Basis Differential”) is amortized as an adjustment to equity in net income or net loss of the joint ventures in our condensed consolidated statement of operations over the estimated useful lives of the underlying assets of the respective joint ventures. The Company evaluates all investments in accordance with the guidance of Financial Accounting Standards Board (FASB) Accounting Standards Update 2009-17, Consolidations (Topic 810): Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, which was effective January 1, 2010 and which requires ongoing assessments of the investments to determine whether or not they are variable interest entities (“VIEs”) and if they are VIEs, whether or not the Company is determined to be the primary beneficiary. The Company would consolidate a VIE if it is determined that the Company is the primary beneficiary. We use qualitative analyses to determine whether we are the primarybeneficiary of a VIE. Consideration of various factors could include, but is not limited to, the purpose and design of the VIE, risks that the VIE was designed to create and pass through, the form of our ownership interest, our representation of the entity’s governing body, the size and seniority of our investment, our ability to participate in policy making decisions, and the rights of the other investors to participate in the decision making process and to replace us as manager and/or liquidate the venture, if applicable.We currently do not hold any investments in variable interest entities. 6 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Income Taxes - We have elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”). To qualify as a REIT, we must meet a number of organizational and operational requirements, including a requirement that we currently distribute at least 90% of our REIT taxable income to our stockholders.Also, at least 95% of gross income in any year must be derived from qualifying sources.We intend to adhere to these requirements and maintain our REIT status. As a REIT, we generally will not be subject to corporate level federal income tax on taxable income that we distribute currently to our stockholders.However, we may be subject to certain state and local taxes on our income and property, and to federal income and excise taxes on our undistributed taxable income, if any.Management believes that it has distributed and will continue to distribute a sufficient majority of its taxable income in the form of dividends and distributions to its stockholders and unit holders.Accordingly, no provision for income taxes has been recognized by the Company. Pursuant to the Code, we may elect to treat certain of our newly created corporate subsidiaries as taxable REIT subsidiaries (“TRS”).In general, a TRS may perform non-customary services for our tenants, hold assets that we cannot hold directly and generally engage in any real estate or non-real estate related business.A TRS is subject to corporate federal income tax.As of September 30, 2010, none of our subsidiaries had elected to be treated as a TRS. Earnings (Loss) per Share - We present both basic and diluted earnings (loss) per share (“EPS”).Basic EPS is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net income (loss) available to common stockholders for the period by the weighted average number of common shares that would have been outstanding for the period, assuming the issuance of common shares for all potentially dilutive common shares outstanding during such period. Investments in Real Estate - We account for acquisitions of real estate utilizing the purchase method and, accordingly, the results of operations of acquired properties are included in our results of operations from the respective dates of acquisition. Investments in real estate properties are stated at cost, less accumulated depreciation and amortization. A portion of certain assets comprising the Contributed Properties are stated at their historical net cost basis in an amount attributable to the ownership interests in the Contributed Properties owned by Jay H. Shidler. Additions to land, buildings and improvements, furniture, fixtures and equipment and construction in progress are recorded at cost. Beginning January 1, 2009, transaction costs related to acquisitions are expensed. Costs associated with developing space for its intended use are capitalized and amortized over their estimated useful lives, commencing at the earlier of the lease execution date or the lease commencement date. Estimates of future cash flows and other valuation techniques are used to allocate the acquisition cost of acquired properties among land, buildings and improvements, and identifiable intangible assets and liabilities such as amounts related to in-place at-market leases, acquired above- and below-market leases, and acquired above- and below-market ground leases. 7 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The fair values of real estate assets acquired are determined on an “as-if-vacant” basis.The “as-if-vacant” fair value is allocated to land, and where applicable, buildings, tenant improvements and equipment based on comparable sales and other relevant information obtained in connection with the acquisition of the property. Fair value is assigned to above-market and below-market leases based on the difference between (a) the contractual amounts to be paid by the tenant based on the existing lease and (b) management’s estimate of current market lease rates for the corresponding in-place leases, over the remaining terms of the in-place leases.Capitalized above- and below-market lease amounts are reflected in “Acquired above-market leases, net” and “Acquired below-market leases, net,” respectively, in the condensed consolidated balance sheets.Capitalized above-market lease amounts are amortized as a decrease to rental revenue over the remaining initial non-cancellable lease terms plus the terms of any below-market fixed rate renewal options that are considered bargain renewal options.Capitalized below-market lease amounts are amortized as an increase in rental revenue over the remaining initial non-cancellable lease terms plus the terms of any below-market fixed rate renewal options that are considered bargain renewal options.If a tenant vacates its space prior to the contractual termination of the lease and no rental payments are being made on the lease, any unamortized balance, net of the security deposit, of the related intangible is written off. The aggregate value of other acquired intangible assets consists of acquired in-place leases.The fair value allocated to acquired in-place leases consists of a variety of components including, but not necessarily limited to: (a) the value associated with avoiding the cost of originating the acquired in-place lease (i.e. the market cost to execute a lease, including leasing commissions and legal fees, if any); (b) the value associated with lost revenue related to tenant reimbursable operating costs estimated to be incurred during the assumed lease-up period (i.e. real estate taxes, insurance and other operating expenses); (c) the value associated with lost rental revenue from existing leases during the assumed lease-up period; and (d) the value associated with any other inducements to secure a tenant lease.The value assigned to acquired in-place leases is amortized over the remaining lives of the related leases. We recordthe excess of the cost of an acquired entity over the net of the amounts assigned to assets acquired (including identified intangible assets) and liabilities assumed as goodwill.Goodwill is not amortized but is tested for impairment at a level of reporting referred to as a reporting unit on an annual basis, during the fourth quarter of each calendar year, or more frequently, if events or changes in circumstances indicate that the asset might be impaired.An impairment loss for an asset group is allocated to the long-lived assets of the group on a pro-rata basis using the relative carrying amounts of those assets, except that the loss allocated to an individual long-lived asset shall not reduce the carrying amount of that asset below its fair value.A description of our testing policy is set forth in this Note 2. In connection with the Transactions, we received a representation from our predecessor, AZL, that it qualified as a REIT under the provisions of the Code.However, during 2009 we became aware that, prior to the consummation of the Transactions, AZL historically invested excess cash from time to time in money market funds that, in turn, were invested primarily in short-term federal government securities.Additionally, during 2009 we became aware that AZL made two investments in local government obligations.Our predecessor, AZL, with no objection from outside advisors, treated these investments as qualifying assets for purposes of the 75% gross asset test.However, if these investments were not qualifying assets for purposes of the 75% gross asset test, then AZL may not have satisfied the REIT gross asset tests for certain quarters, in part, because they may have exceeded 5% of the gross value of AZL’s assets.These investments resulted in AZL’s noncompliance with the REIT gross asset tests, however, we and our predecessor, AZL, would retain qualification as a REIT pursuant to certain mitigation provisions of the Code. The Code provides that so long as any noncompliance was due to reasonable cause and not due to willful neglect, and certain other requirements are met, qualification as a REIT may be retained but a penalty tax would be owed.Any potential noncompliance with the gross asset tests would be due to reasonable cause and not due to willful neglect so long as ordinary business care and prudence were exercised in attempting to satisfy such tests.Based on our review of the circumstances surrounding the investments, we believe that any noncompliance was due to reasonable cause and not due to willful neglect.Additionally, we believe that we have complied with the other requirements of the mitigation provisions of the Code with respect to such potential noncompliance with the gross asset tests (and have paid the appropriate penalty tax), and, therefore, our qualification, and that of our predecessor, AZL, as a REIT should not be affected.The Internal Revenue Service is not bound by our determination, however, and no assurance can be provided that the Internal Revenue Service will not assert that AZL failed to comply with the REIT gross asset tests as a result of the money market fund investments and the local government securities investments and that such failures were not due to reasonable cause.If the Internal Revenue Service were to successfully challenge this position, then it could determine that we and AZL failed to qualify as a REIT in one or more of our taxable years.As a result, we recorded an adjustment to and finalized the purchase price allocation we previously recorded upon consummation of the Transactions. This adjustment resulted in an increase to goodwill by approximately $0.5 million in our consolidated balance sheet at December 31, 2009. 8 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Mortgage and Other Loans - Mortgage and other loans assumed upon acquisition of related real estate properties are stated at estimated fair value upon their respective dates of assumption, net of unamortized discounts or premiums to their outstanding contractual balances. Amortization of discount and the accretion of premiums on mortgage and other loans assumed upon acquisition of related real estate properties are recognized from the date of assumption through their contractual maturity date using the straight-line method, which approximates the effective interest method. Depreciation and Amortization - Depreciation and amortization are computed using the straight-line method for financial reporting purposes. Buildings and improvements are depreciated over their estimated useful lives which range from 18 to 42 years.Tenant improvement costs recorded as capital assets are depreciated over the shorter of (i) the tenant’s remaining lease term or (ii) the life of the improvement.Furniture, fixtures and equipment are depreciated over three to seven years.Properties that are acquired that are subject to ground leases are depreciated over the remaining life of the related leases as of the date of assumption of the lease. Revenue Recognition – The following four criteria must be met before we recognize revenue and gains: • persuasive evidence of an arrangement exists; • the delivery has occurred or services rendered; • the fee is fixed and determinable; and • collectibility is reasonably assured. All of our tenant leases are classified as operating leases.For all leases with scheduled rent increases or other adjustments, minimum rental income is recognized on a straight-line basis over the terms of the related leases.Straight-line rent receivable represents rental revenue recognized on a straight-line basis in excess of billed rents and this amount is included in “Rents and other receivables, net” on the accompanying condensed consolidated balance sheets.Reimbursements from tenants for real estate taxes, excise taxes and other recoverable operating expenses are recognized as revenues in the period the applicable costs are incurred. We have leased space to certain tenants under non-cancelable operating leases, which provide for percentage rents based upon tenant revenues.Percentage rental income is recorded in rental revenues in the condensed consolidated statements of operations. Rental revenue from parking operations and month-to-month leases or leases with no scheduled rent increases or other adjustments is recognized on a monthly basis when earned. Lease termination fees, net of the write-off of associated intangible assets and liabilities and straight-line rent balances which are included in other revenues of the accompanying condensed consolidated statements of operations, are recognized when the related leases are canceled and we have no continuing obligation to provide services to such former tenants. Other revenue on the accompanying consolidated statements of operations generally includes income incidental to our operations and is recognized when earned. 9 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Cash and Cash Equivalents - We consider all short-term cash investments with maturities of three months or less when purchased to be cash equivalents. Restricted cash is excluded from cash and cash equivalents for the purpose of preparing our condensed consolidated statements of cash flows. We maintain cash balances in various financial institutions.At times, the amounts of cash held in financial institutions may exceed the maximum amount insured by the Federal Deposit Insurance Corporation.We do not believe that we are exposed to any significant credit risk on our cash and cash equivalents. Restricted Cash - Restricted cash includes escrow accounts for real property taxes, insurance, capital expenditures and tenant improvements, debt service and leasing costs held by lenders. Impairment - We assess the potential for impairment of our long-lived assets, including real estate properties, whenever events occur or a change in circumstances indicate that the recorded value might not be fully recoverable.We determine whether impairment in value has occurred by comparing the estimated future undiscounted cash flows expected from the use and eventual disposition of the asset to its carrying value.If the undiscounted cash flows do not exceed the carrying value, the real estate or intangible carrying value is reduced to fair value and impairment loss is recognized.Assets to be disposed of are reported at the lower of the carrying amount or fair value, less costs to sell.Based upon such periodic assessments, no indications of impairment were identified for the periods presented in the accompanying condensed consolidated statements of operations. Goodwill is reviewed for impairment on an annual basis during the fourth quarter of each calendar year, or more frequently if circumstances indicate that a possible impairment has occurred.The assessment of impairment involves a two-step process whereby an initial assessment for potential impairment is performed, followed by a measurement of the amount of impairment, if any. Impairment testing is performed using the fair value approach, which requires the use of estimates and judgment, at the “reporting unit” level.A reporting unit is the operating segment, or a business that is one level below the operating segment if discrete financial information is prepared and regularly reviewed by management at that level.The determination of a reporting unit’s fair value is based on management’s best estimate, which generally considers the market-based earning multiples of the unit’s peer companies or expected future cash flows.If the carrying value of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of impairment loss, if any.An impairment is recognized as a charge against income equal to the excess of the carrying value of goodwill over its implied value on the date of the impairment.As of September 30, 2010, nothing has come to our attention to cause us to believe that our carrying amount of goodwill is impaired.The factors that may cause an impairment in goodwill include, but may not be limited to, a sustained decline in our stock price and the occurrence, or sustained existence, of adverse economic conditions. Impairment of Investments in Unconsolidated Joint Ventures - Our investment in unconsolidated joint ventures is subject to a periodic impairment review and is considered to be impaired when a decline in fair value is judged to be other-than-temporary.An investment in an unconsolidated joint venture that we identify as having an indicator of impairment is subject to further analysis to determine if the investment is other than temporarily impaired, in which case we write down the investment to its estimated fair value.We did not recognize an impairment loss on our investment in unconsolidated joint ventures during the three and nine months ended September 30, 2010 and 2009, respectively. 10 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Repairs, Maintenance and Major Improvements - The costs of ordinary repairs and maintenance are charged to operations when incurred. Major improvements that extend the life of an asset are generally capitalized and depreciated over the remaining useful life of the asset.Various lenders have required us to maintain reserve accounts for the funding of future repairs and capital expenditures, and the balances of these accounts are classified as restricted cash on the accompanying condensed consolidated balance sheets. Tenant Receivables - Tenant receivables are recorded and carried at the amount billable per the applicable lease agreement, less any allowance for doubtful accounts. An allowance for doubtful accounts is made when collection of the full amounts is no longer considered probable. Tenant receivables are included in “Rents and other receivables, net,” in the accompanying condensed consolidated balance sheets. If a tenant fails to make contractual payments beyond any allowance, we may recognize bad debt expense in future periods equal to the amount of unpaid rent and deferred rent.We take into consideration factors to evaluate the level of reserve necessary, including historical termination, default activity and current economic conditions.At September 30, 2010, the balance of the allowance for doubtful accounts was $0.9 million, compared to $1.1 million at December 31, 2009. Preferred Units - Preferred Units have fixed rights to distributions at an annual rate of 2% of their liquidation preference of $25 per Preferred Unit. Accordingly, income or loss of the Operating Partnership is allocated among the general partner interest and limited partner common interests after taking into consideration distribution rights allocable to the Preferred Units.As a result of changes to the redemption features on December 30, 2009, we recorded an increase in the recorded amount of the Preferred Units to their current fair value.See Note 11 for additional detail. Deferred Loan Fees - Deferred loan fees include fees and costs incurred in conjunction with long-term financings and are amortized over the terms of the related debt. Deferred loan fees are included in other assets, net in the accompanying consolidated balance sheets.Amortization of deferred loan fees is included in interest in the accompanying consolidated statements of operations. Equity Offering Costs - Costs from potential equity offerings are reflected in other assets, net, in the accompanying consolidated balance sheets and will be reclassified as a reduction in additional paid-in capital upon successful completion of the offering, if any.Costs include legal, accounting, marketing and other professional fees associated with the offerings.If an equity offering is abandoned or delayed for more than 90 days, the costs recorded on the balance sheet will be expensed. Leasing Commissions - Leasing commissions are capitalized and amortized on a straight-line basis over the life of the related lease, and are reflected in intangible assets, net, in the accompanying consolidated balance sheets.The payment of leasing commissions is included in cash used in investing activities on the accompanying condensed consolidated statement of cash flows because we believe that paying leasing commissions for good tenants is a prudent investment in increasing the value of our income-producing assets. Use of Estimates in Financial Statements - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods.Actual results could differ from those estimates. 11 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Stock-Based Compensation - All share-based payments to employees, including directors, are recognized in the consolidated statement of operations based on their fair values.We recognize share-based compensation in accordance with FASB Accounting Standards Codification (ASC) 718, Compensation—Stock Compensation. In accordance with FASB ASC 718, we determine the fair value of the share-based compensation grants on the respective grant dates, and recognize to expense the fair value of the grants over the employees’ or directors’ requisite service periods, which are generally the vesting periods. If the grants vest immediately, we expense the fair value of the grant in full on the grant date. The fair value of the share-based payment awards are generally based on the Company’s Listed Common Stock price on the date of grant. See Note 13 for a more detailed discussion. Non-controlling Interests – We account for non-controlling interests in accordance with FASB ASC 810, Consolidation. In accordance with FASB ASC 810, we report non-controlling interests in subsidiaries within equity in the consolidated financial statements, but separate from the parent stockholders’ equity. Net income attributable to non-controlling interests is presented as a reduction from net income in calculating net income available to common stockholders on the statement of operations.Acquisitions or dispositions of non-controlling interests that do not result in a change of control are accounted for as equity transactions. In addition, FASB ASC 810 requires that a parent company recognize a gain or loss in net income when a subsidiary is deconsolidated upon a change in control. In accordance with FASB ASC 480-10, Distinguishing Liabilities from Equity, non-controlling interests that are determined to be redeemable are carried at their redemption value as of the balance sheet date and reported as temporary equity. The Company periodically evaluates individual non-controlling interests for the ability to continue to recognize the non-controlling interest as permanent equity in the consolidated balance sheets. Any non-controlling interest that fails to qualify as permanent equity will be reclassified as temporary equity and adjusted to the greater of (a)the carrying amount, or (b)its redemption value as of the end of the period in which the determination is made, the resulting adjustment is recorded in the consolidated statement of operations. Segments - We own and operate office properties in the western United States.We have concentrated initially on two long-term growth submarkets, Honolulu and the western United States mainland (in particular, southern California and the greater Phoenix metropolitan area).We consider each of our properties to be an operating segment.We aggregate the operating segments into two geographic segments on the basis of how the properties are managed and how our chief operating decision maker allocates resources and their similar economic characteristics.See Note 14 for additional details. 12 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 3. Investments in Real Estate, net Our investments in real estate, net, at September 30, 2010, and at December 31, 2009, are summarized as follows (in thousands): September 30, 2010 December 31, 2009 Land and land improvements $ $ Building and building improvements Tenant improvements Construction in progress Furniture, fixtures and equipment Investments in real estate Less:accumulated depreciation ) ) Investments in real estate, net $ $ 13 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 4.Intangible Assets and Acquired Above- and Below-Market Lease Liabilities Our identifiable intangible assets and acquired above- and below-market leases, net at September 30, 2010, and at December 31, 2009, are summarized as follows (in thousands): September 30, 2010 December 31, 2009 Acquired leasing commissions Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired leases in place Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired tenant relationship costs Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Acquired other intangibles Gross amount $ $ Accumulated amortization ) ) Net balance $ $ Intangible assets, net $ $ Acquired above-market leases Gross amount $ $ Accumulated amortization ) ) Acquired above-market leases, net $ $ Acquired below-market leases Gross amount $ $ Accumulated amortization ) ) Acquired below-market leases, net $ $ 5. Investment in Unconsolidated Joint Ventures We own interests in seven joint ventures (including managing ownership interests in six of those seven), holding 16 office properties, comprised of 34 office buildings and approximately 2.4 million rentable square feet.Our ownership interest percentages in these joint ventures range from 5.0% to 32.2%.In exchange for our managing ownership interest and related equity investment in these joint ventures, we are entitled to fees, preferential allocations of earnings and cash flows from each respective joint venture. 14 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) At September 30, 2010 and December 31, 2009, the JV Basis Differential, net, was approximately $1.5 million, respectively, and is included in investments in unconsolidated joint ventures in our consolidated balance sheet.For the three and nine months ended September 30, 2010 and 2009, the amount of JV Basis Differential amortization expense was not significant. The following tables summarize financial information for our unconsolidated joint ventures (in thousands): Three months ended September 30, 2010 Three months ended September 30, 2009 Nine months ended September30, 2010 Nine months ended September30, 2009 Revenues: Rental $ Other Total revenues Expenses: Rental operating Depreciation and amortization Interest Total expenses Net loss $ ) $ ) $ ) $ ) Equity in net earnings of unconsolidated joint venture (a) $ September 30, 2010 December 31, 2009 Investment in real estate, net $ $ Other assets Total assets $ $ Mortgage and other loans $ $ Other liabilities Total liabilities $ $ Investment in unconsolidated joint ventures $ $ (a) The total earnings of all the respective joint ventures of the Company, for all periods presented, are in a loss position. However, the equity in net earnings of the joint ventures attributable to the Company is positive for all periods presented. This occurs because the Company’s effective ownership in the various joint ventures ranges from 5% to 32.2% and therefore only a portion of the losses of the joint ventures is attributable to the Company. In addition, the Company earns a priority return which in the case of most of the joint ventures exceeds the attributable losses, resulting in net earnings attributable to the Company. 15 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 6.Other Assets, net Other assets, net consist of the following (in thousands): September 30, 2010 December 31, 2009 Deferred loan fees, net of accumulated amortization of $1.5 million and $1.2 million at September 30, 2010 and December31, 2009, respectively $ $ Equity offering costs Prepaid expenses Acquisition deposits - Total other assets, net $ $ 7. Accounts Payable and Other Liabilities Accounts payable and other liabilities consist of the following (in thousands): September 30, 2010 December 31, 2009 Accounts payable $ $ Interest payable Deferred revenue Security deposits Deferred straight-line ground rent Related party payable (Note 12 ) Accrued expenses (1) Asset retirement obligations Total accounts payable and other liabilities $ $ Accrued expenses include $2.0 million of late penalties related to the loans secured by our Pacific Business News and City Square properties, which are currently in default – refer to note 8 for further discussion of the related loan terms. 16 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 8.Mortgage and Other Loans A summary of our mortgage and other loans, net of discount or premium, at September 30, 2010 and December 31, 2009 is as follows (in thousands): Outstanding Principal Balance, Net at Property September 30, 2010 December 31, 2009 Interest Rate Maturity Date Pacific Business News Building $ $ % (a) 4/6/2010 (a) City Square % 9/1/2010 (b) City Square LIBOR + 2.35% (c) 9/1/2010 (c) Clifford Center % 8/15/2011(d) First Insurance Center % 1/1/2016 First Insurance Center % 1/6/2016 Sorrento Technology Center % 1/11/2016 Pan Am Building % 8/11/2016 Waterfront Plaza % 9/11/2016 Waterfront Plaza % 9/11/2016 Davies Pacific Center % 11/11/2016 Subtotal Revolving line of credit (e) % 12/31/2013 Total $ $ (a) The loan secured by the Pacific Business News Building has matured and we have not repaid the principal balance.As a result, interest is being incurred at the default rate of 11.98%.The Company is currently in negotiations with the lender to extend the loan. (b) The loan secured by the City Square property has matured and we have not repaid the principal balance.The Company signed a forbearance agreement with the lender on October 15, 2010.Under the forbearance agreement, the default interest of 5% in excess of the stated rate and late charge penalties in the amount of approximately $1.9 millionwill be forgiven if the loan is repaid in full prior to the expiration of the forbearance period, which is the earliest to occur of five business days following the completion of our proposed public offering ofListed Common Stock, certain breaches or defaults by us under the forbearance agreement or loan documents, and January 14, 2011 (refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for further discussion). (c) The loan secured by a pledge of the ownership interests in the entities owning the City Square property has matured and we have not repaid the principal balance.As a result, interest is being incurred at the default rate of LIBOR + 7.35%.The Company is currently in negotiations with the lender. The Company had an interest rate cap on this loan for the notional amount of $28.5 million, which effectively limited the LIBOR rate on this loan to 7.45%.The interest rate cap expired on September 1, 2010, commensurate with the maturity date of the loan. (d) The terms of the Clifford Center loan provide the Company with the option to extend the maturity date to August 15, 2014 subject to a nominal fee. (e) The revolving line of credit matures on December 31, 2013.Amounts borrowed under the FHB Credit Facility bear interest at a fluctuating annual rate equal to the effective rate of interest paid by the lender on time certificates of deposit, plus 1.00%.See “Revolving Line of Credit” below. The lenders’ collateral for notes payable, with the exception of the Clifford Center note payable, is the property and, in some instances, cash reserve accounts, ownership interests in the underlying entity owning the real property, leasehold interests in certain ground leases, rights under certain service agreements, and letters of credit posted by certain related parties of the Company.The lenders’ collateral for the Clifford Center note payable is the leasehold property as well as guarantees from affiliates of the Company. 17 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The existing and scheduled maturities for our mortgages and other loans for the periods succeeding September 30, 2010 are as follows (in thousands and includes scheduled principal paydowns): $ Thereafter Total $ Revolving Line of Credit - On September 2, 2009, we entered into a Credit Agreement (the “FHB Credit Facility”) with First Hawaiian Bank (the “Lender”).The FHB Credit Facility initially provided us with a revolving line of credit in the principal sum of $10 million.On December 31, 2009, we amended the FHB Credit Facility to increase the maximum principal amount available for borrowing under the revolving line of credit to $15 million.On May 25, 2010, we entered into an amendment with the Lender to increase the maximum principal amount available for borrowing thereunder from $15 million to $25 million and to extend the maturity date from September 2, 2011 to December 31, 2013.Amounts borrowed under the FHB Credit Facility bear interest at a fluctuating annual rate equal to the effective rate of interest paid by the Lender on time certificates of deposit, plus 1.00%.We are permitted to use the proceeds of the line of credit for working capital and general corporate purposes, consistent with our real estate operations and for such other purposes as the Lender may approve.As of September 30, 2010 and December 31, 2009, we had outstanding borrowings of $22.0 million and $8.9 million, respectively, under the FHB Credit Facility. As security for the FHB Credit Facility, as amended, Shidler Equities, L.P., a Hawaii limited partnership controlled by Mr. Shidler (“Shidler LP”), has pledged to the Lender a certificate of deposit in the principal amount of $25.0 million.As a condition to this pledge, the Operating Partnership and Shidler LP entered into an indemnification agreement pursuant to which the Operating Partnership agreed to indemnify Shidler LP from any losses, damages, costs and expenses incurred by Shidler LP in connection with the pledge.In addition, to the extent that all or any portion of the certificate of deposit is withdrawn by the Lender and applied to the payment of principal, interest and/or charges under the FHB Credit Facility, the Operating Partnership agreed to pay to Shidler LP interest on the withdrawn amount at a rate of 7.0% per annum from the date of the withdrawal until the date of repayment in full by the Operating Partnership to Shidler LP.Pursuant to this indemnification agreement, as amended, the Operating Partnership also agreed to pay to Shidler LP an annual fee of 2.0% of the entire $25.0 million principal amount of the certificate of deposit. The FHB Credit Facility contains various customary covenants, including covenants relating to disclosure of financial and other information to the Lender, maintenance and performance of our material contracts, our maintenance of adequate insurance, payment of the Lender’s fees and expenses, and other customary terms and conditions. 9. Unsecured Notes Payable to Related Parties At September 30, 2010 and December 31, 2009, we had promissory notes payable by the Operating Partnership to certain affiliates in the aggregate principal amount of $21.1 million, respectively, which were originally issued to fund certain capital improvements upon the completion of the Transactions and upon the exercise of an option granted to us by Venture and its affiliates as part of the Transactions.The promissory notes accrue interest at a rate of 7% per annum, with interest payable quarterly, subject to the Operating Partnership’s right to defer the payment of interest for any or all periods up until the date of maturity.The promissory notes mature on various dates commencing on March 19, 2013 through August 31, 2013, but the Operating Partnership may elect to extend maturity for one additional year.Maturity accelerates upon the occurrence of a) an underwritten public offering of at least $75 million of our common stock; b) the sale of substantially all the assets of the Company; or c) the merger of the Company with another entity.The promissory notes are unsecured obligations of the Operating Partnership. 18 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) On September 23, 2009, the Operating Partnership entered into an Exchange Agreement (the “Exchange Agreement”) with certain of our affiliates (collectively, the “Transferors”).Pursuant to the terms and conditions of the Exchange Agreement, on September 25, 2009, certain unsecured subordinated promissory notes, in the aggregate outstanding amount (including principal and accrued interest) of approximately $3.0 million, issued by the Operating Partnership to the Transferors were exchanged for 789,095 shares of our Listed Common Stock.The price per share of the Company’s Listed Common Stock issued pursuant to the Exchange Agreement was $3.82, which represented the volume-weighted average closing market price per share of the Company’s Listed Common Stock on the NYSE Amex for the thirty trading days preceding the date of the Exchange Agreement. For the period from March 20, 2008 through September 30, 2010, interest payments on the unsecured notes payable to related parties have been deferred with the exception of $0.3 million which was related to the notes exchanged pursuant to the Exchange Agreement.At September 30, 2010 and at December 31, 2009, $3.8 million and $2.6 million, respectively, of accrued interest attributable to unsecured notes payable to related parties is included in accounts payable and other liabilities in the accompanying consolidated balance sheets. Commitments and Contingencies Minimum Future Ground Rents - We hold long-term ground leasehold interests in our Clifford Center and Waterfront Plaza properties.The Clifford Center property ground lease expires May 31, 2035.The annual rental obligation is a combination of a base rent amount plus 3% of base rental income from tenants. On June 1, 2016 and 2026, the annual rental obligation will reset to an amount equal to the greater of (i) 6% of the fair market value of the land, and (ii) the ground rent payable for the prior period. The Waterfront Plaza ground lease expires December 31, 2060.The annual rental obligation has fixed increases at 5-year intervals until it resets on January 1, 2036, 2041, 2046, 2051, and 2056 to an amount equal to the greater of (i) 8.0% of the fair market value of the land and (ii) the ground rent payable for the prior period. Contingencies - From time to time, we may be subject to various legal proceedings and claims that arise in the ordinary course of business.These matters are generally covered by insurance, subject to deductibles and other customary limitations on recoveries.We believe that the ultimate settlement of these actions will not have a material adverse effect on our consolidated financial position and results of operations or cash flows. Concentration of Credit Risk - Our operating properties are located in Honolulu, San Diego, Los Angeles, Orange County and Phoenix.The ability of the tenants to honor the terms of their respective leases is dependent upon the economic, regulatory and social factors affecting the markets in which the tenants operate.No single tenant accounts for 10% or more of our total annualized base rents.We perform ongoing credit evaluations of our tenants for potential credit losses. Financial instruments that subject us to credit risk consist primarily of cash, accounts receivable, deferred rents receivable and an interest rate contract.We maintain our cash and cash equivalents and restricted cash on deposit with what management believes are relatively stable financial institutions.Accounts at each institution are insured by the Federal Deposit Insurance Corporation up to the maximum amount; and, to date, we have not experienced any losses on our invested cash.Restricted cash held by lenders is held by those lenders in accounts maintained at major financial institutions. 19 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Conditional Asset Retirement Obligations - We record a liability for a conditional asset retirement obligation, defined as a legal obligation to perform an asset retirement activity in which the timing and/or method of settlement is conditional on a future event that may or may not be within a company’s control, when the fair value of the obligation can be reasonably estimated.Depending on the age of the construction, certain properties in our portfolio may contain non-friable asbestos.If these properties undergo major renovations or are demolished, certain environmental regulations are in place, which specify the manner in which the asbestos, if present, must be handled and disposed. Based on our evaluation of the physical condition and attributes of certain of our properties acquired in the Transactions, we recorded conditional asset retirement obligations related to asbestos removal.As of September 30, 2010 and December 31, 2009, the liability in our condensed consolidated balance sheets for conditional asset retirement obligations was $0.3 million for both periods.The accretion expense for the three and nine months ended September 30, 2010 and 2009 was not significant. Clifford Center Ground Lease - We are subject to a surrender clause under the Clifford Center property ground lease that provides the lessor with the right to require us, at our own expense, to raze and remove all improvements from the leased land if we have not complied with certain other provisions of the ground lease.These provisions require us to:(1) only make significant improvements or alterations to the building under the supervision of a licensed architect and/or structural engineer with lessor’s written approval; (2) comply with the Americans with Disabilities Act of 1990; and (3) comply with all federal, state, and local laws regarding the handling and use of hazardous materials.The requirement to remove the improvements is contingent, first, on our failure to comply with the terms of the lease and, second, upon the cost of compliance with the lease exceeding the estimated value of the improvements.To our knowledge, we are in substantial compliance with the Americans with Disabilities Act of 1990, all work is supervised by licensed professionals, and we are not aware of any violations of laws regarding the handling or use of hazardous materials at the Clifford Center property.If we fail to satisfy any of these requirements in the future, the obligation is subject to the lessor’s decision to require the improvements to be removed.We intend to satisfy the requirements of the agreement. Waterfront Plaza Ground Lease - We are subject to a surrender clause under the Waterfront Plaza ground lease that provides the lessor with the right to require us, at our own expense, to raze and remove all improvements from the leased land, contingent on the lessor’s decision at the time the ground lease expires on December 31, 2060.Accordingly, as of September 30, 2010 and December 31, 2009, the liability in our condensed consolidated balance sheets for this asset retirement obligation was $0.3 million for both periods. The accretion expense was not significant for the three and nine months ended September 30, 2010 and 2009, respectively. Environmental Matters - We follow the policy of monitoring our properties for the presence of hazardous or toxic substances.While there can be no assurance that a material environmental liability does not exist, we are not currently aware of any environmental liability with respect to the properties that would have a material effect on our financial condition, results of operations, and cash flow.Further, we are not aware of any environmental liability or any unasserted claim or assessment with respect to an environmental liability other than our conditional asset retirement obligations that we believe would require additional disclosure or the recording of a loss contingency. Purchase Commitments - We are required by certain leases and loan agreements to complete tenant and building improvements.As of September 30, 2010, this amount is projected to be $8.1 million, of which $1.4 million will be funded through reserves currently classified as restricted cash.We anticipate that our reserves, as well as other sources of liquidity, including existing cash on hand, our cash flows from operations, financing and investing activities will be sufficient to fund our capital expenditures. 20 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Tax Protection Arrangements - A sale of any of the Contributed Properties that would not provide continued tax deferral to Venture is prohibited under the Master Agreement and the contribution agreements for such properties for ten years after the Effective Date.In addition, we have agreed that, during such ten-year period, we will not prepay or defease any mortgage indebtedness of such properties, other than in connection with a concurrent refinancing with non-recourse mortgage debt of an equal or greater amount and subject to certain other restrictions.Furthermore, if any such sale or defeasance is foreseeable, we are required to notify Venture and to cooperate with it in considering strategies to defer or mitigate the recognition of gain under the Code by any of the equity interest holders of the recipient of the Operating Partnership units. Indemnities - On September 1, 2010, non-recourse loans in the amounts of $27.5 million (Senior Note secured by our City Square property in Phoenix) and $27.3 million (Mezzanine Note secured by a pledge of ownership interests in the entities owning the City Square property) matured.On October 15, 2010, we signed a forbearance agreement with the lender of the Senior Note.We continue to seek a loan workout agreement with the lender of the Mezzanine Note, but there can be no assurance that we will be successful. We intend to repay the Senior Note and the Mezzanine Note from the proceeds of our proposed registered public offering of Listed Common Stock (see Note 16 for further information regarding this offering), but there can be no assurance that this offering will be completed. The Mezzanine Note was also secured, in part, by the posting of certain letters of credit by James C. Reynolds and Shidler LP in the aggregate amount of $3.7 million. On October 20, 2010, the lender collected against these letters of credit. Pursuant to an indemnity agreement entered into on March 19, 2008 in connection with the Transactions, the Operating Partnership agreed to indemnify Mr. Reynolds and Shidler LP for any losses under the letters of credit. Mr. Reynolds is a director and stockholder of the Advisor, and holds over 10% of the Company’s outstanding Listed Common Stock. Shidler LP is controlled by Jay H. Shidler, the Chairman of our Board of Directors. The mortgage debt that we maintain for our consolidated properties and unconsolidated joint venture properties is typically property-specific debt that is non-recourse to our Operating Partnership, except for customary recourse carve-outs for borrower misconduct and environmental liabilities. The recourse liability for borrower misconduct and environmental liabilities was guaranteed by Mr. Reynolds or, with respect to one loan, Mr. Shidler. Our Operating Partnership has agreed to indemnify Messrs. Reynolds and Shidler to the extent of their guaranty liability. This debt strategy isolates mortgage liabilities in separate, stand-alone entities, allowing us to have only our property-specific equity investment at risk, except to the extent of the recourse carve-outs. In management’s judgment, it would be unlikely for us to incur any material liability under these indemnities that would have a material adverse effect on our financial condition, results of operations or cash flows. Forbearance of Default Interest and Penalties on Matured Indebtedness - As noted above, our City Square Senior Note matured September 1, 2010.We had not repaid this indebtedness as of September 30, 2010.On October 15, 2010, we signed a forbearance agreement with the lender of the City Square Senior Note pursuant to which default interest of 5% in excess of the stated rate and late charge penalties in the amount of approximately $1.9 million will be forgiven if the loan is repaid in full prior to the expiration of the forbearance period, which is the earliest to occur of five business days following the completion of our proposed public offering ofListed Common Stock, certain breaches or defaults by us under the forbearance agreement or loan documents, and January 14, 2011. We have not accrued the aggregate amount of these fees and interest at September 30, 2010 because we expect to satisfy the conditions of the forbearance agreement when we repay the matured loans from the proceeds of our proposed registered public offering of Listed Common Stock, but there can be no assurance that this offering will be completed. 21 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Equity and Earnings per Share Total Equity - The changes in total equity for the period from December 31, 2009 to September 30, 2010 are shown below (in thousands): Stockholders' Equity (Deficit) Non-controlling interests Total Balance at December 31, 2009 $ ) $ $ Net loss attributable to common stockholders (1) Stock compensation - Senior Common Stock issued - Common unit redemption ) ) ) Dividends and distributions ) ) ) Balance at September 30, 2010 $ ) $ $ Net loss attributable to common stockholders includes Senior Common Stock dividends of $53 thousand. Stockholders’ Equity (Deficit) - Our common stock listed on NYSE Amex (the “Listed Common Stock”) and Class B Common Stock are identical in all respects, except that in the event of liquidation the Class B Common Stock will not be entitled to any portion of our net assets, which will be allocated and distributed to the holders of the Listed Common Stock. Shares of our Listed Common Stock and Class B Common Stock vote together as a single class and each share is entitled to one vote on each matter to be voted upon by our stockholders.Dividends on the Listed Common Stock and Class B Common Stock are payable at the discretion of our Board of Directors. On January 12, 2010, we commenced a registered continuous public offering of up to 40,000,000 shares of our Senior Common Stock, which ranks senior to our Listed Common Stock and Class B Common Stock with respect to dividends and distribution of amounts upon liquidation.It has a $10.00 per share (plus accrued and unpaid dividends) liquidation preference.Subject to the preferential rights of any future series of preferred shares, holders of Senior Common Stock will be entitled to receive, when and as declared by the Company’s Board of Directors, cumulative cash dividends in an amount per share equal to a minimum of $0.725 per share per annum, payable monthly.Should the dividend payable on the Listed Common Stock exceed its current rate of $0.20 per share per annum, the Senior Common Stock dividend would increase by 25% of the amount by which the Listed Common Stock dividend exceeds $0.20 per share per annum.Holders of Senior Common Stock have the right to vote on all matters presented to stockholders as a single class with holders of the Listed Common Stock, the Class B Common Stock and the Company’s outstanding share of Proportionate Voting Preferred Stock (as discussed below).Each share of the Company’s Listed Common Stock, the Class B Common Stock and the Senior Common Stock is entitled to one vote on each matter to be voted upon by the Company’s stockholders.Shares of Senior Common Stock may be exchanged, at the option of the holder, for shares of Listed Common Stock after the fifth anniversary of the issuance of such shares of Senior Common Stock.The exchange ratio to be calculated using a value for our Listed Common Stock based on the average of the trailing 30-day closing price of the Listed Common Stock on the date the shares are submitted for exchange, but in no event less than $1.00 per share, and a value for the Senior Common Stock of $10.00 per share.We issued 596,611 shares of Senior Common Stock for net proceeds of $5.4 million for the quarter ended September 30, 2010. We issued 66,783 shares of Senior Common Stock for net proceeds of $0.6 million for the quarter ended June 30, 2010. As of September 30, 2010, we had a total of 663,394 shares of our Senior Common Stock issued and outstanding. Our Advisor has determined that the aggregate fair market value of our equity classes junior to the Senior Common Stock (calculated as described in the prospectus for the offering of Senior Common Stock) exceeds $100 million, and accordingly, that the estimated fair market value of the Senior Common Stock is its liquidation preference of $10.00 per share plus any accrued and unpaid dividends. 22 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Non-controlling Interests – Non-controlling interests include the interests in the Operating Partnership that are not owned by the Company, which amounted to all of the Preferred Units and 78.32% of the Common Units outstanding as of September 30, 2010.On August 4, 2010 our Operating Partnership redeemed 198,263 Common Units with a book value of $0.6 million for consideration of $0.9 million. The resulting difference of $0.3 million was recorded as an adjustment to additional paid in capital and cumulative deficit in accordance with FASB ASC 810, Consolidation. In accordance with FASB ASC 810, the redemption of a non-controlling interest that does not result in a change in control is considered to be an equity transaction with no gain or loss recorded on the redemption. During the three and nine months ended September 30, 2010, no Preferred Units were redeemed or issued. As of September 30, 2010, 46,698,532 shares of our Listed Common Stock were reserved for issuance upon redemption of outstanding Common Units and Preferred Units. The partnership interests of the Operating Partnership are divided into (i) the general partnership interest and (ii) the limited partnership interests, consisting of Common Units and Preferred Units. The general partnership interest ownership percentage is determined by dividing the number of Listed Common Stock by the total number of Listed Common Stock plus the Common Units outstanding. Upon initial issuance in March 2008, each Preferred Unit was convertible into 7.1717 Common Units, but no earlier than the later of (i) March 19, 2010, and (ii) the date we consummate an underwritten public offering (of at least $75 million) of our common stock. Upon conversion of the Preferred Units to Common Units, the Common Units were redeemable by the holders on a one-for-one basis for shares of our Listed Common Stock or cash, as elected by the Company, but no earlier than one year after the date of their conversion from Preferred Units to Common Units. The Preferred Units have fixed rights to annual distributions at an annual rate of 2% of their liquidation preference of $25 per Preferred Unit and priority over Common Units in the event of a liquidation of the Operating Partnership. At September 30, 2010, the cumulative unpaid distributions attributable to Preferred Units were $0.6 million. On December 30, 2009, we amended certain provisions of the partnership agreement of the Operating Partnership (the “Partnership Agreement”) relating to the redemption rights of the Common Units and Preferred Units. The Common Units issued on the Effective Date were reclassified as ClassB Common Units, which are redeemable by the holder on a one-for-one basis for shares of Listed Common Stock or a new classof Common Units, designated Class C Common Units, which have no redemption rights, as elected by a majority of our independent directors. All other outstanding Common Units were reclassified as ClassA Common Units, which are redeemable by the holders on a one-for-one basis for shares of Listed Common Stock orcash, as elected by a majority of our independent directors. If converted, the Preferred Units will convert into Class B Common Units. Furthermore, the Preferred Unit put option was modified by eliminating the various alternative currencies possible upon exercise of the put and permitting only the issuance of new preferred units in settlement of an exercised put. The modification of theterms of thePreferredUnits was more than inconsequential and thereforetriggered a revaluation of the Preferred Units totheir fair value on the modification date. As a result of the amendments to the Partnership Agreement, the Non-Controlling Interests attributable to the Common Units and Preferred Units were reclassified from mezzanine equity to permanent equity on the consolidated balance sheet. Simultaneously, the excess of market value over carrying value for the Preferred Units was booked as a fair value adjustment of Preferred Units on the consolidated statement of operations. Common Units of all classes and Preferred Units of the Operating Partnership do not have any right to vote on any matters presented to our stockholders. As part of the Transactions, we issued to the Advisor one share of Proportionate Voting Preferred Stock (the “Proportionate Voting Preferred Stock”), which entitles the Advisor to vote on all matters on which the common stockholders are entitled to vote.The number of votes that the Advisor is entitled to cast equals the total number of shares of Listed Common Stock issuable upon redemption for shares of the Common Units and Preferred Units issued in connection with the Transactions.This number will decrease to the extent that these Operating Partnership units are redeemed for shares of Listed Common Stock in the future. The number will not increase in the event of future unit issuances by the Operating Partnership.The Advisor has agreed to vote the Proportional Voting Preferred Stock as directed by Venture, the holder of these Operating Partnership units. As of September 30, 2010, that share of Proportionate Voting Preferred Stock represented 91.0% of our voting power.The Proportionate Voting Preferred Stock has no dividend rights and minimal rights to distributions in the event of liquidation.The Company has the option to redeem the Proportionate Voting Preferred Stock at the Company’s election if the Advisory Agreement is terminated and the Company becomes self-advised. 23 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) As of September 30, 2010, Venture owned 46,173,693 shares of our Listed Common Stock assuming that all Operating Partnership units were fully redeemed for shares on such date, notwithstanding the restrictions on redemption noted above.Assuming the immediate redemption of all the Operating Partnership units held by Venture, Venture and its related parties control approximately 93.7% and 94.7% of the total economic interest and voting power, respectively, in the Company. Loss per Share - We present both basic and diluted earnings per share (“EPS”). Basic EPS is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during each period. Diluted EPS is computed by dividing net loss available to common stockholders for the period by the number of common shares that would have been outstanding assuming the issuance of common shares for all potentially dilutive common shares outstanding during each period. Net income or loss in the Operating Partnership is allocated in accordance with the Partnership Agreement among our general partner and limited partner Common Unit holders in accordance with their weighted average ownership percentages in the Operating Partnership of 21.35% and 78.65%, respectively, after taking into consideration the priority distributions allocated to the limited partner preferred unit holders in the Operating Partnership. The following is the basic and diluted loss per share/unit (in thousands, except share and per share amounts): For the three months ended September 30, For the nine months ended September 30, Net loss attributable to common stockholders - basic and diluted (1) $ ) $ ) $ ) $ ) Weighted average number of common shares Potentially dilutive common shares (2) — Weighted average number of common shares/units outstanding— basic and diluted Net loss per common share— basic and diluted $ ) $ ) $ ) $ ) For the three and nine months ended September 30, 2010 and September 30, 2009, net loss attributable to common stockholders includes $0.6 million and $1.7 million, respectively, of priority allocation to Preferred Unit holders each, respectively, which is included in non-controlling interests in the condensed consolidated statements of operations. Approximately 47,615 non-vested restricted stock units, 32,597,528 shares of Listed Common Stock which may be issued upon redemption of Preferred Units, and 275,483 shares of Senior Common Stock, for the three months ended September 30, 2010, andapproximately 47,615 non-vested restricted stock units, 32,597,528 shares of Listed Common Stock which may be issued upon redemption of Preferred Units, and 99,309 shares of Senior Common Stock, for the nine months ended September 30, 2010,were excluded from the calculation of diluted earnings per share because they were anti-dilutive due to our net loss position. Approximately 52,630 non-vested restricted stock units and 32,597,528 shares of Listed Common Stock which may be issued upon redemption of Preferred Units for the three months ended September 30, 2009, and approximately 52,630 non-vested restricted stock units and 32,597,528 shares of Listed Common Stock which may be issued upon redemption of Preferred Units for the nine months ended September 30, 2009, were excluded from the calculation of diluted earnings per share because they were anti-dilutive due to our net loss position.Refer to “Equity” section of this footnote for the redemption and conversion terms and conditions of the Preferred Units and Senior Common Stock. 24 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Dividends and Distributions - Our Board of Directors authorized, and we paid, quarterly cash dividends of $0.05 per share of Listed Common Stock and Class B Common Stock for each of the nine month periods ended September 30, 2010 and September 30, 2009, respectively, which equals an annualized rate of $0.20 per share for both years, respectively. Our Board of Directors authorized, and we paid, quarterly cash distributions of $0.05 per Common Unit for each of the nine month periods ended September 30, 2010 and September 30, 2009, respectively, which equals an annualized rate of $0.20 per share for both years, respectively. Our Board of Directors authorized, and we paid, quarterly cash distributions of $0.125 per Preferred Unit for each of the nine month periods ended September 30, 2010 and September 30, 2009, which equals an annualized rate of $0.50 per share for both years, respectively. Our Board of Directors authorized daily dividends on the Senior Common Stock, payable to holders of record of the Senior Common Stock as of the close of business on each day of the period commencing April 22, 2010 through September 30, 2010, in an amount equal to an annualized rate of 7.25%.Dividends declared on the Senior Common Stock for the months of April 2010, May 2010 and June 2010 were paid on May 17, 2010, June 15, 2010 and July 15, 2010, respectively. Dividends declared on the Senior Common Stock for the months of July 2010, August 2010 and September 2010 were paid on August 16, 2010, September 15, 2010 and October 15, 2010, respectively. On September 20, 2010, our Board of Directors authorized daily dividends on the Senior Common Stock, payable to holders of record of the Senior Common Stock as of the close of business on each day of the period commencing October 1, 2010 through December 31, 2010, in an amount equal to an annualized rate of 7.25%.Dividends declared on the Senior Common Stock for the months of October 2010, November 2010 and December 2010 are to be paid on November 15, 2010, December 15, 2010 and January 17, 2011, respectively. Dividends declared on the Listed Common Stock, Class B Common Stock and Senior Common Stock are included in retained deficit in the accompanying condensed consolidated balance sheets. Distributions on Common Units and Preferred Units are included in non-controlling interests in the accompanying condensed consolidated balance sheets. Related Party Transactions We are externally advised by our Advisor, an entity owned and controlled by Mr. Shidler and by its directors and officers, certain of whom are also our executive officers and who own substantial beneficial interests in our Company. Pursuant to our Advisory Agreement, our Advisor is entitled to an annual corporate management fee of one tenth of one percent (0.1%) of the gross cost basis of our total property portfolio (less accumulated depreciation and amortization), but in no event less than $1.5 million per annum.Although we are responsible for all direct expenses incurred by us for certain services for which we are the primary service obligee, our Advisor bears the cost and is not reimbursed by us for any expenses incurred by it in the course of performing operational advisory services for us, which expenses include, but are not limited to, salaries and wages, office rent, equipment costs, travel costs, insurance costs, telecommunications and supplies.The corporate management fee is subject to reduction of up to $750,000 based upon the amounts of the direct costs that we bear. Additionally, our Advisor and its affiliates are entitled to receive property management fees of 2.5% to 4.5% of the rental cash receipts collected by the properties, leasing fees consistent with the prevailing market as well as property transaction fees in an amount equal to 1% of the contract price of any acquired or disposed property; however, such property management fees, leasing fees, and property transaction fees must be consistent with prevailing market rates for similar services provided on an arms-length basis in the area in which the subject property is located. The Advisor is also entitled to certain fees related to any placement of debt or equity that we may undertake, including (i) 0.50% of the total amount of co-investment equity capital procured, (ii) 0.50% of the total gross offering proceeds including, but not limited to, the issuance or placement of equity securities and the issuance of Operating Partnership units, and (iii) 0.50% of the principal amount of any new indebtedness related to properties that we wholly own, and on properties owned in a joint venture with co-investment partners or entity-level financings, as well as on amounts available on our credit facilities and on the principal amount of indebtedness we may issue. 25 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The Advisory Agreement terminates on March 19, 2018. Prior to that date, however, we retain the right to terminate the Advisory Agreement upon 30 days prior written notice at any time for any reason. In the event we decide to terminate the Advisory Agreement in order to internalize management and become self-managed, we would be obligated to pay the Advisor an internalization fee equal to $1.0 million, plus certain accrued and unreimbursed expenses. Further, the Advisor retains the right to terminate the Advisory Agreement upon 30 days prior written notice in the event we default in the performance or observance of any material provision of the Advisory Agreement. During the three and nine months ended September 30, 2010 and 2009, we incurred $0.2 million and $0.6 million, net, respectively, in corporate management fees attributable to the Advisor which have been included in general and administrative expenses in the accompanying condensed consolidated statements of operations.Other than as indicated below, no other amounts were incurred under the Advisory Agreement during the three and nine months ended September 30, 2010 and 2009. Included in accounts payable and other liabilities in our condensed consolidated balance sheets at September 30, 2010 and December 31, 2009, was $1.2 million and $1.1 million, respectively, of amounts payable to related parties which primarily consist of rental revenues received by us subsequent to the date of the Transactions, but that related to the Contributed Properties prior to the date of the Transactions. We paid amounts to our Advisor and its related parties for services provided relating to property management, leasing, property transactions and debt placement. The fees paid are summarized in the table below for the indicated periods (in thousands): For the three months ended September 30, For the nine months ended September 30, Property management fees to affiliates of Advisor (1) $ Leasing commissions (2) 1 86 Corporate management fees to Advisor Interest Construction management fees and other 6 14 42 49 Total $ Property management fees are calculated as a percentage of the rental cash receipts collected by the properties under management (ranging from 2.5% to 4.5%), plus the payroll costs of on-site employees. Leasing commissions are capitalized as deferred leasing costs and are amortized over the life of the related lease. We lease commercial office space to affiliated entities. The rents from these leases totaled $0.2 million each for the three months ended September 30, 2010 and 2009.The rents from these leases totaled $0.5 million each for the nine months ended September 30, 2010 and 2009. In connection with our Senior Common Stock offering, we paid dealer manager commissions to an affiliate of the Advisor, Priority Capital Group.The commissions paid to Priority Capital Group, which is calculated as a base of 2% of the gross proceeds from sales of the Senior Common Stock, totaled approximately $120 thousand and $133 thousand for the three and nine months ended September 30, 2010, respectively. 26 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Related Party Financing Transactions - On August 19, 2009, we entered into an interim financing agreement with Shidler LP.Upon execution, Shidler LP provided us with a principal sum of $3.0 million, bearing interest of 7.0% per annum.The maturity date of the note was ninety days following the date of the promissory note.We repaid the $3.0 million note on September 22, 2009, which included an insignificant amount of interest. On September 2, 2009, as security for the FHB Credit Facility, Shidler LP pledged to the Lender (the “Shidler LP Pledge”) a certificate of deposit in the principal amount of $10.0 million (the “Certificate of Deposit”).As a condition to the Shidler LP Pledge, our Operating Partnership and Shidler LP entered into an Indemnification Agreement, effective as of September 2, 2009 (the “Indemnification Agreement”), pursuant to which we agreed to indemnify Shidler LP from any losses, damages, costs and expenses incurred by Shidler LP in connection with the Shidler LP Pledge.In addition, to the extent that all or any portion of the Certificate of Deposit is withdrawn by the Lender and applied to the payment of principal, interest and/or charges under the FHB Credit Facility, we agreed to pay to Shidler LP interest on the withdrawn amount at a rate of 7.0% per annum from the date of the withdrawal until the date of repayment in full to Shidler LP.Pursuant to the Indemnification Agreement, we also agreed to pay to Shidler LP an annual fee of 2.0% of the entire principal amount of the Certificate of Deposit.As of December 30, 2009, the amount of the security was increased to $15.0 million and subsequently further increased to $25.0 million on May 25, 2010.See Note 8 for more discussion on the FHB Credit Facility. On May 17, 2010, the Operating Partnership entered into an amendment to its indemnity agreement dated as of March 19, 2008 with James C. Reynolds.Pursuant to the original agreement, the Operating Partnership agreed to indemnify Mr. Reynolds with respect to all of his obligations under certain guaranties provided by Mr. Reynolds to lenders of indebtedness encumbering properties contributed to the Operating Partnership on the Effective Date in connection with the Transactions.Pursuant to the amendment, the Operating Partnership agreed to indemnify Mr. Reynolds with respect to guaranties provided by him with respect to indebtedness encumbering certain additional properties acquired after the Effective Date.Mr. Reynolds is the beneficial owner of approximately 12% of our Listed Common Stock, and is a director and stockholder of our Advisor. On September 3, 2010, our Operating Partnership assumed, through the exercise of an option with our Advisor, all of the rights and obligations of our Advisor under two Sale, Purchase and Escrow Agreements, each dated as of August 12, 2010 and amended as of August 30, 2010, referred to collectively as the PSAs, pursuant to which we agreed to acquire the GRE portfolio.The GRE portfolio consists of 12 office properties comprising approximately 1.9million rentable square feet located primarily in southern California.Upon the assumption of the PSAs, our Operating Partnership delivered $3.0 million into escrow to replace the deposits initially made by our Advisor pursuant to the PSAs, and our Advisor was refunded from escrow deposits in the amount of $3.0 million that it had previously funded.Our Operating Partnership paid no other consideration to the Advisor in connection with the exercise of the option. At September 30, 2010 and December 31, 2009, $3.8 million and $2.6 million of accrued interest attributable to unsecured notes payable to related parties, respectively, is included in accounts payable and other liabilities in the accompanying consolidated balance sheets. See Note 9 for a detailed discussion on these notes payable. 13.Share-Based Payments On May 21, 2008, the Board of Directors of the Company adopted the 2008 Directors’ Stock Plan, as amended and restated (the “2008 Directors’ Plan”), subject to stockholder approval. The Company reserved 150,000 shares of the Company’s Listed Common Stock under the 2008 Directors’ Plan for the issuance of stock options, restricted stock awards, stock appreciation rights and performance awards. The 2008 Directors’ Plan was approved by our stockholders at our annual meeting of stockholders on May 12, 2009. 27 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) On May 21, 2008, the Company issued restricted stock awards representing 24,240 shares under the 2008 Directors’ Plan, which awards vested on the date of the Company’s 2009 annual meeting. The grant date fair value of each restricted stock unit was $6.60, which was the closing stock price on May 21, 2008. On June 19, 2009, the Company issued a restricted stock unit award representing 6,060 shares under the 2008 Directors’ Plan, which vested immediately upon issuance. On June 19, 2009, the Company also issued restricted stock units representing 52,630 shares under the 2008 Directors’ Plan, which awards vested on the first anniversary of the grant date.The grant date fair value of each restricted stock unit was $3.80, which was the Company’s closing stock price on June 19, 2009.As of September 30, 2010, all of our share-based payments to directors in 2008 and 2009 have vested. On June 16, 2010, the Company issued restricted stock units representing 47,615 shares under the 2008 Directors’ Plan, which awards vest on the first anniversary of the grant date.The grant date fair value of each restricted stock unit was $4.20, which was the Company’s closing stock price on June 16, 2010. In connection with these grants, the Company recorded $50 thousand of stock-based compensation expense for the three months ended September 30, 2010 and 2009. The Company recorded $150 thousand and $90 thousand of stock-based compensation expense for the nine months ended September 30, 2010 and 2009, respectively.These amounts are included in general and administrative expenses in the accompanying condensed consolidated statement of operations. Segment Reporting We own, acquire and operate primarily institutional-quality office properties principally in selected long-term growth markets in California and Hawaii. We are aggregating our operations by geographic region into two reportable segments (Honolulu and the Western United States mainland) based on the similar economic characteristics of the properties located in each of these regions. The products at all our properties include primarily rental of office space and other tenant services, including parking and storage space rental.We also have certain corporate level income and expenses related to our credit facility and legal, accounting, finance and management activities, which are not considered separate operating segments. 28 Pacific Office Properties Trust, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The following tables summarize the statements of operations by region of our wholly-owned consolidated properties for the three and nine months ended September 30, 2010 and 2009 (in thousands): For the three months ended September 30, 2010 Honolulu Western U.S. Corporate Total Revenue: Rental $ $ $
